PER CURIAM:
Defendant Willie Tunstall, upon a jury trial in which he and his co-defendant Robert Ellis were jointly tried, was convicted of first-degree assault, § 565.050, RSMo 1978. In accordance with the verdict of the jury he was sentenced to 12 years’ imprisonment.
Both Tunstall and Ellis appealed and we have this day handed down the opinion in State v. Ellis, 639 S.W.2d 420, (Mo.App.1982). The facts of this case are fully set out in that opinion.
Tunstall raised on appeal the same issues as did Ellis, namely that the trial court erred in admitting his (Tunstall’s) statement to prison officers into evidence before the state had proved the corpus delicti of the offense and in failing to instruct the jury on the lesser included offense of second-degree assault, § 565.060, RSMo 1978.
Judgment is reversed for failure to instruct upon second-degree assault. The reasons are fully stated in State v. Ellis, supra. The case is remanded for a new trial.